Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-17-00655-CR

                                     Benjamin SIMS,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 186th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CR2121
                       Honorable Jefferson Moore, Judge Presiding

         BEFORE JUSTICE ANGELINI, JUSTICE CHAPA, AND JUSTICE RIOS

      In accordance with this court’s memorandum opinion of this date, the trial court’s
judgments are AFFIRMED.

      SIGNED December 5, 2018.


                                             _____________________________
                                             Karen Angelini, Justice